 In the Matter of CONSOLIDATED VulzrEE AIRCRAFT CORP.(ELIZABETHCITY DIVISION)andINTERNATIONAL ASSOCIATION OF MACHINISTS(A. F. OF L.)CaseNo. 5-R-1408.-Decided January13, 1944Mr. John J. Graelis,of Chicago, Ill., for the Company.Mr. W. H. CoxandMr. W. B. Jarvis,of Elizabeth City, N. C.,for the UnionMr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machin-ists,A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Consolidated Vultee Aircraft Corporation, Elizabeth City,North Carolina, herein called the Company, the National Labor _RelationsBoard provided for an appropriate hearing upon duenotice before Keith W. Blinn, Trial Examiner Y Said hearing washeld at Elizabeth City, North Carolina, on November 17, 1943.TheCompany and the Union appeared and participated.All partieswere afforded full opportunity to be heard, toexamineand cross-examine witnesses, to introduce evidence bearing on the issues andto file briefs with the Board.At the hearing the Company movedto dismiss the petition on the ground that the Union does not repre-sent a majority of employees within the alleged appropriate unit.The Trial Examiner reserved ruling upon this motion for the Board.For reasons stated in Section III,infra,we hereby deny the motion.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :x At the hearing the Trial Examiner granted the motions of the Company and the Unionto amend the caption of the case to read as it appears above.54 N. L. R. B., No. 83.579 580DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYConsolidated Vultee Aircraft Corporation, a Delaware corporation,operates 12 plants in several States of the United States.The onlyplant involved in this proceeding is the Elizabeth City Division plantlocated at Elizabeth City, North Carolina, at which plant the Companyis engaged in the modification of airplanes.During the first 6 monthsof 1943, the Company purchased raw materials valued in excess of$100,000, of which more than 95 percent was shipped from points out-side the State of North Carolina to the Elizabeth City Division plant.During the same period the Company performed over $250,000 worthof modifications on airplanes.After being modified each plane isflown from the Company's plant to points outside the State of NorthCarolina.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Association of Machinists, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONBy letter dated September 18, 1943, the Union requested the Com-pany to recognize it as the exclusive bargaining representative of theemployees within an alleged appropriate bargaining unit.On orabout September 24, 1943, in answer to the Union's letter, the Com-pany advised the Union that it refused to accord it such recognitionunless certified by the Board.A statement by a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.2.2 The Field Examiner reported that the Union submitted 437 authorization cards bear-ing the apparently genuine original signatures of persons whose names appear on theCompany's pay roll of October 8, 1943, whichlists the names of 931 persons within thealleged appropriate unit.We find the ground upon which the Company bases its motion to dismiss the petition to,be without merit.We have repeatedly said that evidence of membership is required notas proof of the precise number of employees who desire to be represented by a labor or-ganization,or as a basis for determining the appropriate representative,but simply toprovide a reasonable safeguard against the indiscriminate institution of representationproceedings by labor organizations which have little or no membership in the unit claimedto be appropriate.SeeMatter of H. G. Hill Stores, Inc., Warehouse,39 N. L. It. B. 874,and cases cited therein. CONSOLIDATED VULTEE AIRCRAFT CORP.581We find thata question affecting commerce has arisen concerning therepresentation of employeesof the Company, withinthe meaning ofSection 9(c) and Section 2 (6) and(7) of^the Act.IV. THEAPPROPRIATE UNITThe Union contends that all production and maintenance employeesof the Company including chauffeurs, station wagon drivers, dis-patchers, dispatchers' helpers, inspectors, mail clerks, the plant elec-trician, receiving clerks, shipping clerks, stock clerks and stockroomclerks, but excluding office and clerical employees, supervisory em-ployees of the rank of assistant foremen and. above, plant-protectionemployees, medical employees, timekeepers, time checkers, productionfollow-up staff and planning staff, comprise an appropriate bargain-ing unit.The Company while in substantial agreement with theUnion contends that certain specific classifications of employees shouldbe excluded from the bargaining unit.We shall'discuss each of thedisputed classifications below.The operation of the CompanyThe Company's plant comprises an administration building, ahangar, and several smaller buildings located at an airplane baseapproximately 7 miles south of Elizabeth City, North Carolina. In-cluded in the plant area are landing facilities for both land andsea planes.The entire plant is enclosed by a steel fence.The Com-pany's operations consist of performing both major and minor modi-fications on airplanes for the United States Army and Navy. Thesemodifications are performed by classifications of employees custom-arily engaged in airplane construction work, such as sh'eet metalworkers, machinists, welders, pattern makers, electricians, carpenters,and general laborers.Classifications of employees in disputeGroup LeadersAccording to the undisputed testimony of the Company's directorof industrial relations, the classification of group leader as used bythe Company is synonymous with the classification of foreman. Thefive group leaders employed by the Company are paid a salary, haveauthority to hire and discharge the employees in their respectivedepartments, and participate in the supervisory training programsponsored by the Company. Since these employees are clothed withthe authority customarily possessed by supervisory personnel, weshall exclude group leaders from the unit. 582DECISI(fNS OF NATIONALLABOR RELATIONS BOARDLeadmenThe 70 leadmen employed by the Company occupy a position twosteps below the group leaders in the plant's supervisory hierarchy.They are hourly paid employees who spend approximately 75 per-cent of their time supervising the work of from 3 to 10 production ormaintenance employees.Each has authority to effectively recom-mend the promotion or discipline of employees working under him.He makes these recommendations to an assistant foreman, foreman,and group leader.Leadmen also attend the supervisory trainingprogram and receive from 5 to 10 cents an hour more than do theemployees whom they supervise.Since these employees possess allof the indicia of supervisory employees, we shall exclude the leadmenfrom the appropriate unit.Chawffeurs and Station Wagon DriversThe Company employs four persons as chauffeurs and one employeeas a station wagon driver.Employees in both 'classifications performidentical duties.They drive company-owned station wagons to pro-vide livery service for company personnel between Elizabeth Cityand the Company's plant. Since it appears that their interests areclosely allied with those of the other production and maintenanceemployees within the unit, we shall include the chauffeurs and stationwagon drivers in the appropriate unit.Dispatcher and Dispatcher HelpersThere are 21 persons classified as dispatchers and 21 persons clas-sified as dispatcher helpers employed at the Elizabeth City plant.The duties of both classifications are substantially the same.Theytransport parts from the stockroom to the production line.Theirwork is almost exclusively manual labor. Since their work is closelyconnected with that of the production employee§ in the plant, weshall include both dispatchers and dispatcher helpers in the appro-priate unit.InspectorsThe inspectors, of whom there are 34 employed in the Company'splant, perform various types of inspection work.They examinework and materials and either pass or reject them in accordance withcertain required standards.The inspectors have no part in formu-lating these standards nor do hey have authority to recommenddisciplinary action in the event that their examination discloses de-fectivework or materials.Since their work brings them in closecontact with the production employees, and since their interests aresimilar to those of the production employees, we shall include theinspectors in the appropriate. unit. CONSOLIDATED VULTEE AIRCRAFT CORP.583Mail ClerksThe Company employs one mail clerk whose duty it is to pick up,the Company's mail from the post office in Elizabeth City and de-liver it to the Company's- office.He also assists in sorting and.opening the mail.However, it is not his duty to examine thecontents or read any of the mail. Since his duty is essentially clericalin nature, we shall exclude the mail clerk from the appropriate unit..Plant ElectricianThe Company employs one person classified as plant electrician..This employee is in charge of the electrical maintenance workthroughout the plant.He supervises the work of three or fouremployees and has the authority to recommend disciplinary action andpromotions with respect to these employees.We are of the opinion.that the plant electrician exercises sufficient supervisory authority-to warrant his exclusion from the appropriate unit; we shall excludehim.Receiving ClerksThe Company employs six receiving clerks who work in the stock-room located in the hangar.Their duties are to unload materialas it is brought to the stockroom and to check the stock against thebills of lading.Approximately 50 percent of their time is spentperforming physical labor.Since they spend at least half of their-time performing manual labor in connection with unloading stock,,we shall include the receiving clerks in the unit.Shipping ClerksThe three shipping clerks employed by the Company work in thetraffic room located in the hangar.Their duties consist of checkingstock against shipping slips and packing and loading the stock forshipment.Approximately 50 percent of their time is spent in load-ing and packing stock.We shall include them in the appropriate unit.Stock Clerks and the Stockroom ClerksThe Company employs 26 stock clerks and 1 stockroom clerk, who.work in the stockroom in the hangar.Their duties are substantiallythe same.They place the stock on the shelves in the stockroom afterit has been unloaded and checked by the receiving clerks. It is also,their duty to issue the stock when it is requisitioned by the dis-patchers.Approximately 75 percent of their time is devoted to^physically handling the stock.We shall include stock clerks and.stockroom clerks in the appropriate unit.We find that all production and maintenance employees employed bythe Company at its Elizabeth City, North Carolina, plant includingchauffeurs, station wagon drivers, dispatchers, dispatcher helpers, in- ,584DECISIONS OF NATIONAL LABOR RELATIONS BOARDspectors, receiving clerks, shipping clerks, stock clerks and stockroomclerks, but excluding office and clerical employees, mail clerk, super-visory employees of the rank of leadmen and above, plant electrician,plant-protection employees, medical employees, cafeteria and hotelemployees, engineering department employees, timekeepers and timecheckers, production follow-up staff and the planning staff, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Consolidated Vul-tee Aircraft Corporation (Elizabeth City Division), Elizabeth City,North Carolina, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fifth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or been dis-charged for cause, and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be repre-sented by International Association of Machinists, A. F. of L., for thepurposes of collective bargaining.